Per Ouriam.
A, a citizen of the United States and resident of this state, died intestate, being' the owner of real estate and personal property therein. He left -no wife nor child, father nor mother, surviving him. His only near relatives' at the time of his decease was a brother, also a citizen and resident of this state, and a married sister in Germany, who had no children. Administration was granted upon the estate of A in Frontier county. The sister brought suit in the county, where the real estate of deceased was situated, for a partition thereof, alleging her heirship equally with the surviving brother. He answered, admitting the relationship, but denying her right to inherit the land, as she was a nonresident alien. The cause was submitted to the district court upon the pleadings, ■viien a judgment was rendered in favor of defendant, plaintiff’s petition dismissed, and defendant’s title to the whole of the land quieted. She appealed to this court. Pending the appeal here she died. Some time pribr to her decease she is alleged to have entered into a written agreement with her husband, providing that, in case of' her decease, leaving him surviving, he should become the owner of all her property. He now moves the court for an order of revivor, substituting himself as plaintiff anj appellant in place and stead of his deceased wife. It is ordered that he be so substituted, but that this order shall *605in no sense be an adjudication of the rights of any one, but that the whole question of his rights, or the absence thereof, be reserved to the final decision of the cause.
The motion to revive is, to that extent, sustained.
Motion sustained.